                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     CORTNEY BURNS
                                                     )            4:19-cv-01209-
                                                         Case No: ______________HSG
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   BRODER BLACKINTON LLC, et al.                   )   (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Liam T. O'Connell                     , an active member in good standing of the bar of
 9    Massachusetts                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Defendants, Broder Blackinton LLC, et al. in the
                                                                Lisa Horgan / Emily Mertes
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      Nutter McClennen & Fish LLP                         Littler Mendelson P.C.
14    155 Seaport Blvd, Boston, MA 02210                  333 Bush St., 34th Fl., San Francisco, CA 94104
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    617.439.2449                                        415.433.1940
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    loconnell@nutter.com                                lhorgan@littler.com / emertes@littler.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 558249       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 6/12/19                                                Liam T. O'Connell
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Liam T. O'Connell                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 6/27/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
                     COMMONWEALTH OF MASSACHUSETTS
 SUFFOLK, SS.




              BE IT REMEMBERED, that at the Supreme Judicial Court holden at Boston
within and for said County of Suffolk, on the                                                                 twentieth
day of                             June                             A.D.           1991               , said Court being the highest
Court of Record in said Commonwealth:


                                                          Liam T. O'Connell


being found duly qualified in that behalf, and having taken and subscribed
the oaths required by law, was admitted to practice as an Attorney, and, by virtue
thereof, as a Counsellor at Law, in any of the Courts of the said Commonwealth:
that said Attorney is at present a member of the Bar, and is in good standing
according to the records of this Court* .


              In testimony whereof, I have hereunto set my hand and affixed the
                           seal of said Court, this sixteenth day of May

                                            in the year of our Lord two thousand and nineteen.




 • Records of pri vate discipline, if any, such as a pri vate reprimand imposed by the Board of Bar Overseers or by any court, are not covered by this certi fication.
 X3 11 6
